UNITED STATES DISTRICT COURT
SOUTHERN DISTRIC'I` OF OHIO

WESTERN DIVISION
HUDSON INSURANCE COMPANY, Case No. l:lS-cv-l92
Plaintiff, Dlott, J .
Litl<ovitz, M.J.
vs.
STICE FAMILY LOGISTICS, LLC, et al., REPORT AND
Defendants. RECOMMENDATION

This matter is before the Court on plaintiff Hudson Insurance Company’s (“Hudson”)
motion for summary judgment. (Doc. 35). Defendants have not filed a response in opposition
I. Summary Judgment Standard

A motion for summary judgment should be granted if the evidence submitted to the Court
demonstrates that there is no genuine issue as to any material fact, and that the movant is entitled
to judgment as a matter of law. Fed. R. Civ. P. 56(0). See Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986); Anderson v. Liberly Lobby, lnc., 477 U.S. 242, 247 (1986). Under Federal Rule
of Civil Procedure 56(0), a grant of summary judgment is proper if “the pleadings, depositions,
answers to interrogatories, and admissions on iile, together with the affidavits, if any, show that
there is no genuine issue of material fact and the moving party is entitled to judgment as a matter
of law.” Sarrerfie[d v. Tennessee, 295 F.3d 611, 615 (6th Cir. 2002). The Court must evaluate
the evidence, and all inferences drawn therefrom, in the light most favorable to the non-moving
party. Satrerfz`eld, 295 F.3d at 615; Marsushita Elec. Indus. Co., Ltd. v. Zem'th Radio, 475 U.S.
574, 587 (1986); Lz'zrle Caesar Enters., lnc. v_ OPPC, LLC, 219 F.3d 547, 551 (6th Cir. 2000).

The trial judge’s function is not to weigh the evidence and determine the truth of the
matter, but to determine whether there is a genuine factual issue for trial. Ana’erson, 477 U.S. at

249. The trial court need not search the entire record for material issues of fact, Street v. J.C.

Bradfora' & Co., 886 F.2d 1472, 1479-80 (6th Cir. 1989), but must determine “whether the
evidence presents a sufficient disagreement to require submission to a jury or whether it is so
one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52.

The moving party has the initial burden of showing the absence of a genuine issue of
material fact as to an essential element of the non-moving party’s case. Hedrt'ck v. W. Reserve
Cnre Sys., 355 F.3d 444, 451 (6th Cir. 2004) (citing Celotex, 477 U.S. at 323). The burden then
shifts to the non-moving party to “come forward with ‘specific facts showing that there is a
genuine issue for trial.”’ Matsushita, 475 U.S. at 587 (emphasis in original). To meet that
burden, the non-moving party “must do more than simply show that there is some metaphysical
doubt as to the material facts.” Id. at 586. If, after an appropriate time for discovery, the
opposing party is unable to demonstrate a prima facie case, summary judgment is warranted
Street, 886 F.2d at 1478 (citing Celotex and Anderson). “Where the record taken as a whole
could not lead a rational trier of fact to find for the non-moving party, there is no ‘ genuine issue
for trial.”’ Matsusht'za, 475 U.S. at 587.

II. Undisputed Facts

Plaintiff presents the following evidence in support of its motion for Summary judgment,
which, as noted above, has not been opposed by defendants.]

On January 27, 2017, Hudson issued a Broker’s Surety Bond No. 100 522 37, Form
BMC-84 (the “bond”), as surety, in the penal sum of $75,000 for defendants Stice Family
Logistics, LLC, Nathan Stice, and Kendra Stice. (Bond, Doc. 35-4 at 13-15). Prior to issuing

the bond, defendant Nathan Stice as President of Stice Family Logistics, individually, and

 

' ln failing to tile a memorandum in opposition to plaintiffs motion for summary judgment, defendants have failed
to offer any facts or evidence in opposition to plaintiffs claims As such, the facts presented by plaintiff are
undisputed

Kendra Stice individually, executed a “general agreement of indemnity” (the “indemnity
agreement”) with Hudson. (Indemnity Agreement, Doc. 35-3; Affidavit of Susan A. Miller,
Doc. 35-3 at ll ti).2 Plaintiff includes a true and correct copy of the indemnity agreement in
support of her motion for summary judgment (Id.). The indemnity agreement provides, in

relevant part:
II. INDEMNITY ANI} HOLD HARMLESS.

A. The PRINCIPAL AND INDEMNITORS, jointly and severally, shall
exonerate, hold harmless, indemnify and keep indemnified the
SURETY from and against any and all claims, demands, liability,
losses, costs, and expenses of whatsoever kind or nature, including court
costs, attorneys’ fees, adjusting costs and investigative costs, and from
and against any and all other such losses and expenses which the
SURETY may sustain, suffer or incur (i) [b]y reason of having executed
or procured the execution of BONDS; (ii) [b]y reason of the failure of
the PR[NCIPAL OR lNDEMNITORS to perform or comply with any
of the covenants or conditions of this Agreement, including but not
limited to the payment of all premiums due for BONDS; (iii) [i]n
enforcing any of the covenants, obligations, or conditions of this
Agreement. . . .

(Id. at 5). Hudson received notices of multiple claims under its bond by various bond claimants
of Stice Family Logistics.3 (Miller Affidavit at ll 7). The total amount of the claims was
5189,126.75. (Ia'.). Hudson paid fifty-three claims on the bond pro-rata until it exhausted the
total amount of the bond~$75,000. (Id. at 11 8). Under the indemnity agreement, Hudson had
the “full and exclusive right (but not the obligation), in its name or in the name of [defendants],

to prosecute, compromise, release or otherwise resolve any of the claims . . .” in the sole

 

2 Susan Miller is currently employed by plaintiff Hudson as a Surety Claims Specialist. In her position as a Surety
Claims Specialist, she reviews and receives claims being made against bonds issued by Hudson. She was assigned
to handle claims made on the bond issued by Hudson, as surety, to Stice Parnily Logistics LLC. (Miller Affidavit,
Doc. 35-3 at jljl 2, 4, 5).

3 According to plaintiff, defendant Stice Family L.ogistics is a broker and arranges for motor carriers to transport
freight for shippers Under these circumstances, the shipper pays the broker (Stice Farnily Logistics) who in turn
pays the motor carrier. Brokers are required by law to have financial security, mainly in the forms of bond with the
penal sum of $75,000. (Doc. 35-] at l). Therefore, plaintiff explains that it received multiple claims under its bond

by motor carriers

discretion it deemed appropriate (lndemnity Agreement, Doc. 35-3, Section III, B). In addition,
the indemnity agreement provides that “the vouchers or other evidence of any such payments
made by [Hudson] shall be prima facie evidence of the fact and amount of the liability. . . .” (Id,,
Section II, C).

After receiving the claims on the bond, Hudson then made a demand for collateral on
defendants pursuant to the indemnity agreement (Doc. 35-1 at 6). Defendants have refused to
make a payment of the requested collateral (Id.). As a result of executing the bond for
defendants, Hudson has suffered losses and incurred costs and attorney fees in an amount of
$87,188.51. (Miller Affidavit at il 9).

III. Resolution

When jurisdiction is based on diversity of citizenship, the court applies state substantive
law to interpret contract provisions th'tt Mach., Inc. v. Essex ]ns. Co., 377 F. App’x 492, 495-
96 (6th Cir. 2010) (citing Hickson Corp. v. Norfolk S. Ry. Co., 260 F.3d 559, 566 (6th Cir.
2001)). Ohio law therefore applies here. To prove a breach of contract under Ohio law, a
plaintiff must establish the existence of a contract, performance by the plaintiff, breach by the
defendant, and damage to the plaintiff Avis Rem‘ a Car System, LLC v. Ciry ofDayton, Ohio,
3:12-cv-399, 3:12-cv-405, 2013 WL 3863911, at *9 (S.D. Ohio July 24, 2013), aj"d sub nom
Avt’s Rent-A-Car System, Inc. v. Cily ofDayton, Ohio, 581 F. App’x 479 (6th Cir. 2014) (citing
Doner v. Snapp, 649 N.E.Zd 42, 44 (Ohio Ct. App. 1994)). A party breaches a contract if it
“fails to perform according to the terms of the contract or acts in a manner that is contrary to its
provisions.” Savedojj“v. Access Group, Inc., 524 F.3d 754, 762 (6th Cir. 2008) (citing Jaru_pan
v. Hanna, 878 N.E.Zd 66, 73 (Ohio Ct. App. 2007)).

Ohio courts construe written contracts as a matter of law. Saunders v. Mortensen, 801

N.E.2d 452, 454 (Ohio 2004). “The ordinary rules of contract construction apply to indemnity
contracts.” Cincinnati Ins. Co. v. Savarr'no Const. Corp., No. 2:08-cv-1061, 2011 WL 1068022,
at *8 (S.D. Ohio Mar. 21 , 201 l). “When enforcing an indemnity contract, the court must
determine the intent of the parties from the language of the indemnity contract.” Id. (internal
citations omitted). The court examines the contract as a whole and presumes the parties’ intent is
reflected in the contract language Sunoco, lnc. (R & M) v. Toledo Edz'son Co., 953 N.E.2d 285,
292 (Ohio 2011). The court must give the contract terms their plain meaning when construing
the contract’s meaning Savedojj‘, 524 F.3d at 763 (citing City of St. Marys v. Auglaize Cry. Bd,
ofCommrs., 875 N.E.2d 561, 566 (Ohio 2007)). If a written contract’s language is clear, the
court may not look beyond the writing itself to discern the parties’ intent. ]d. (intemal citations
omitted).

Hudson argues that summary judgment should be granted in its favor with respect to its
claim for contractual indemnification (Doc. 35-1). Hudson argues that the plain language of the
indemnity agreement required defendants to indemnify and hold Hudson harmless for claims
made against the bond. (Id. at 12). Hudson argues that there is no dispute that it executed the
bond on behalf of defendants, claims were made against the bond, and defendants failed to fulfill
their contractual obligations under the indemnity agreement by indemnifying Hudson for claims
made against the bond. (Id.).

Hudson argues that it has presented prima facie evidence of the amount of damages it has
incurred as a result of executing the bond for defendants (Id. at 13). Hudson states that the
affidavit of Susan A. Miller demonstrates that Hudson incurred damages totaling 887,188.51,
which includes 875,000 in claims paid under the full penal sum of the bond and 812,188.51 in

attorneys’ fees and expenses (Id.). Hudson argues that defendants have not presented an

argument or presented evidence to meet their burden of proving that the bond payments were not
made in good faith. (Id.).

The undisputed evidence submitted by Hudson demonstrates that there is no genuine
issue of material fact as to the unambiguous terms of the indemnity agreement between the
parties Defendants executed the indemnity agreement with Hudson, as surety. (Miller Affidavit
at il 6; Indemnity Agreement, Doc. 35-3). Defendants admit to executing the indemnity
agreement with Hudson, as surety. (Doc. 35-6).4 A copy of the indemnity agreement attached to
plaintiff’ s motion for summary judgment shows that defendants agreed jointly and severally to
“exonerate, hold harmless indemnify and keep indemnified” Hudson from all losses, including
attomeys’ fees, as a result of executing the bond. (lndemnity Agreement, Doc. 35-3). Hudson
executed, as surety, a 875,000 bond pursuant to the terms of the indemnity agreement (Bond,
Doc. 35-4 at 13-15; Miller Affidavit at ilil 7-8). Defendants admit that Hudson executed the
$75,000 bond. (Requests for Admission, Docs. 35-4 at il 4, 35-5 at il 3; 35-6 at il 3). Hudson
then received notices of multiple claims under its bond by various bond claimants of Stice
Family Logistics, LLC. (Miller Affidavit at il 7). Hudson paid fifty-three claims totaling
$75,000, the full penal sum of the bond. (]d. at il 8). The affidavit of Susan Miller and
defendants’ admissions demonstrate no dispute of fact that Hudson paid fifty-three claims on the
bond totaling 875,000. (Id.; Requests for Adrnission, Docs. 35-4 at il 6, 35-5 at il 5; 35-6 at il 5).

Hudson has also demonstrated no genuine dispute of material fact as to the amount of

 

4 Under Federal Rule of Civil Procedure 36(a)(3), “[a] matter is admitted unless, within 30 days after being served,
the party to whom the request is directed serves on the requesting party a written answer or objection addressed to
the matter and signed by the party or its attorney. . . .” Fed. R. Civ. P. 36(a)(3). Plaintiff served requests for
admissions on defendants Stice Family Logistics LLC, Nathan Stice, and Kendra Stice on January 1 1, 2019. (Docs.
35-4 at 1-3, 35-5 at 1-3, 35-6 at 1-3). The requests required defendants to respond within 30 days (Id.).
Defendants did not timely serve answers or objections to plaintiffs requests for admission and have not responded
to date. Nor have defendants responded to plaintiffs motion for summaryjudgment, which seeks to deem the
requests for admission admitted Therefore, the Court deems plaintiff’s requests for admission to be admitted

6

damages and losses it has incurred. In addition to losses totaling $75,000, Hudson has incurred
costs and attorneys’ fees related to this lawsuit for subrogation (Miller Affidavit at ilil 8-9).
Under the terms of the indemnity agreement, Hudson is entitled to recover 887,188.51. (Id. at il
9). The terms of the indemnity agreement provide that evidence of payments made by Hudson
constitutes prima facie evidence on the amount of defendants’ liability to Hudson. (Indernnity
Agreement, Doc. 35-3, Section II, C), The language of the indemnity agreement also provides
that defendants must indemnify Hudson against all losses, including attorneys’ fees incurred in
connection with the enforcement of the conditions of the agreement. (Id., Section Il, A)

Accordingly, because Hudson has presented evidence demonstrating no genuine issue of
material fact as to the terms of the indemnity agreement, that Hudson has fully performed under
the agreement, that defendants have failed to uphold their obligations under the agreement and
have breached the agreement, and that Hudson has incurred 887,188.51 in losses and attorneys’
fees, plaintiff Hudson has established its breach of contract claim as a matter of law. Therefore,
plaintiffs motion for summary judgment (Doc. 35) should be GRANTED.
IV. Conclusion

Based on the foregoing it is RECOMMENDED that:

1. Plaintiff’ s motion for summary judgment (Doc. 35) be GRANTED.

2. The Clerk be DIRECTED to enter judgment against defendants in the amount of

$87,188.51.

3. This case be TERMINATED from the Court’s docket.

Date: §[ (p[éz

aren L. Litkovitz '
United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
HUDSON INSURANCE COMPANY, Case No: 1:18-cv-l92
Plaintiff, Dlott, J.

Litkovitz, M.J.
vs.

STICE FAMILY LOGISTICS, LLC7 et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs A party may respond to another patty’s objections
WITHIN 14 DAYS alter being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

